DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/31/2022 and 06/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda [US 6,590,480].
	Claim 2, Matsuda discloses a relay [31] comprising: an electromagnet having a winding frame [32] on which a coil [31a] is wounded and an iron core [not shown] positioned in the winding frame [col. 10 lines 39-42]; a movable contact [37] moved by activation of the electromagnet; and a fixed contact [40] opposed to the movable contact [37], wherein, between a region where the fixed contact and the movable contact are arranged and a region where the iron core is arranged, the winding frame [32] has a main wall configured to divide the regions [see annotated figures 1A, 1B and 3 below] and wherein the winding frame has side walls [side wall, see annotated figure 1A and 1B], each side wall extending from a respective one end of the main wall and being arranged on a side of the winding frame where the fixed contact [40] and the movable contact [37] are arranged [see annotated figure 1A and 1B below].


    PNG
    media_image1.png
    980
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1137
    785
    media_image2.png
    Greyscale
.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Applicant contends Matsuda fails to teach the newly recited claim limitations.
“Matusda and Yamagata fail to disclose or suggest "wherein the winding frame has side walls, each side wall extending from a respective one end of the main wall and being arranged on a side of the winding frame where the fixed contact and the movable contact are arranged," as set forth in amended claim 2, and particularly in combination with the other features of claim 2.”
In response, Matsuda [US 6,590,480] teaches the use of small side walls attached to a main wall, see annotated figures 1A and 1B above.  Therefore, Matsuda discloses the newly recited feature of the winding frame has side walls [side wall, see annotated figure 1A and 1B], each side wall extending from a respective one end of the main wall and being arranged on a side of the winding frame where the fixed contact [40] and the movable contact [37] are arranged [see annotated figure 1A and 1B].
Applicant’s arguments, filed 08/31/2022, with respect to the rejection(s) of claim(s) 2 under Yamagata have been fully considered and are persuasive.  The rejection of2 under Yamagata has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837